Citation Nr: 0842266	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein.

2.  The veteran's tinnitus first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran contends that he was exposed to acoustic trauma 
in service as a result of his duties as a tank driver during 
the Korean War.  Specifically, he contends that he was 
exposed to the constant noise of the tank engine while 
driving, and was in close proximity to the firing of 90 
millimeter cannons and other guns attached to the tank.  The 
veteran contends that he has experienced symptoms of hearing 
loss and tinnitus ever since his discharge from service, and 
that the symptoms have become progressively worse since 
service.  He stated that his current tinnitus caused him to 
lose sleep.

The veteran's service medical records do not show clinical 
evidence of hearing loss or tinnitus at any time during 
active service.  On separation examination in August 1956, 
his hearing was found to be normal by whisper voice testing.  
His service records additionally do not demonstrate that he 
participated in combat.  However, the veteran's service 
separation form shows that his military occupational 
specialty was that of tank crewman.  The veteran's in-service 
duties are consistent with exposure to acoustic trauma, and 
therefore the Board finds the veteran's statements regarding 
in-service noise exposure to be credible and consistent with 
his military service.  38 U.S.C.A. § 1154(b) (West 2002).  
Although the Board finds that the veteran has demonstrated 
in-service exposure to acoustic trauma, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown in order to establish service 
connection.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The veteran asserts that he initially experienced hearing 
loss and tinnitus during his period of active service.  
However, despite a request for information in order to 
develop the veteran's claim, including any relevant medical 
records, the veteran failed to submit any medical evidence of 
treatment for bilateral hearing loss and tinnitus.  
Therefore, VA was unable to obtain any records to consider in 
adjudicating this claim.  The Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Because the veteran's in-service duties were consistent with 
acoustic trauma, the veteran was scheduled for a VA 
examination in April 2005.  At that time, the veteran 
reported that he had problems hearing conversations, which 
were worse when in a crowd or when other background noise was 
present.  He also reported a constant ringing in his ears, 
which began during the last five to six months of his 
service.  Military noise exposure reportedly included small 
arms weapons training and tank training.  The veteran 
reported that, post-service, he worked for 22 years on a 
farm, rowing crops and raising cattle.  Then, in the late 
1980's, the veteran sold diesel powered equipment.  He denied 
non-occupational noise exposure.  Audiometric examination 
demonstrated bilateral hearing loss that met VA requirements 
for consideration as a disability.  Notably, the examiner 
found that one of the veteran's medications listed deafness 
as a possible adverse reaction.  

After reviewing the claims file, including the veteran's 
service medical records, and completing a physical 
examination of the veteran, the examiner determined that it 
was less likely as not that the veteran's current bilateral 
hearing loss and tinnitus were related to acoustic trauma in 
service.  The examiner noted the lack of any medical records 
with which to substantiate a long-standing complaint and 
treatment of hearing loss and tinnitus.  Significantly, the 
first evidence of any hearing loss or tinnitus was when the 
veteran filed this claim, over fifty years after separation 
from service.  In terms of the veteran's hearing loss, the 
examiner noted that a 1971 army survey for hearing loss found 
that it was less likely as not that combat veterans with 
hearing loss who had served for less than four years 
sustained acoustic trauma in service to comport with VA 
disability standards.  In this case, there is no evidence 
that the veteran engaged in combat.  Additionally, he served 
on active duty for less than four years.  The examiner stated 
that he could not opine as to the etiology of the veteran's 
tinnitus, as the medical records on file were insufficient to 
make such a conclusion.  Accordingly, the examiner could not 
offer an opinion as to the relationship between the veteran's 
tinnitus and his bilateral hearing loss.  

The veteran contends that the April 2005 VA examiner did not 
give an adequate rationale for his opinion by relying on a 
1971 Army survey for support.  The Board finds that the VA 
examiner did not base the findings solely on the Army survey, 
but instead based the opinion on a thorough review of the 
claims file, including all available evidence, and by 
physical examination of the veteran. 

Because no bilateral hearing loss or tinnitus were diagnosed 
within one year after separation from service, the veteran is 
not entitled to service connection for bilateral hearing loss 
and tinnitus on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309 (2008).  Additionally, in view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment, which weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the veteran's 
bilateral hearing loss and tinnitus.  Rather, the competent 
evidence of record only weighs against such a finding.  Thus, 
the Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.

The Board has considered the veteran's assertions that his 
hearing loss and tinnitus are related to his service.  
However, to the extent that the veteran ascribes his current 
hearing loss and tinnitus to exposure to noise in service, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).  
While the veteran purports that his symptoms during service 
support the current diagnosis by a medical professional, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made any connection.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss and tinnitus 
first manifested many years after service and are not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus, the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2005 and a rating 
decision in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the adjudication in the May 2006 statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


